I wish to begin by congratulating the President
and the other officers of the Assembly on their election to
their high, responsible posts and by wishing them every
success in their work, which will certainly yield positive
results for us all.
The end of the twentieth century will go down in
history as the period in which the cold war came to an end
and which saw the dawn of a new world, a period of new
opportunities to do things that only yesterday would have
taken a miracle to achieve. It is enough to recall the historic
agreement between Israel and the Palestine Liberation
Organization (PLO), the reductions in nuclear and other
weapons of mass destruction, and, for my country,
something that seemed impossible only very recently: the
achievement of the high degree of sovereignty that permits
us to speak from the rostrum of the General Assembly Hall.
I represent a small country that can be viewed as an
oasis of democracy. But that is not strictly accurate: we are
hardly surrounded by an empty wasteland. We are trying to
find our place in a new, complex world. In that quest we
are guided by the following definitions: In the political
sphere, our quest means pluralism, allowing the existence of
varied ideologies and parties that do not espouse violence or
extremism; in the economic sphere, it means a policy
designed to achieve a multi-faceted social market economy,
with equal rights and freedoms for all economic entities; in
the social sphere, it means a policy of self-reliance
protecting the most vulnerable sectors of our population; in
the legal sphere, it means legal safeguards for the interests
of all citizens, economic entities, parties and movements, as
well as for the State; in the area of religion, it means
tolerance and the application of ethical principles; in the
sphere of building the structures of State authority, it means
forming coalition groups with broad participation by officials
from many parties and movements.
The linchpin of our policy is acknowledgement of the
priority of humanitarian values and of the natural right of the
individual to happiness. The new Constitution of
Kyrgyzstan clearly lays down these basic principles, through
which we are attempting, in spite of difficulties, to establish
our chosen State model.
My purpose in this statement is not just to give an idea
of our Republic’s political prospects. I shall try to take a
broader approach to issues; perhaps to some extent this is a
prerequisite for our acknowledgement by the world
community. The process of the victory of democracy in
Kyrgyzstan, and in the other Republics of the former Soviet
Union, seems paradoxical and almost irrational.
Revolutionary changes have taken place at the top levels of
the political elite. These changes were welcomed, as I see
it, primarily because by that time we had already achieved
the democratic victory of glasnost. What happened could be
expressed as follows: the storming of the Bastille was
preceded by The Marriage of Figaro. Our reforms began
not with the economy but with politics. How could it be
otherwise, since Kyrgyzstan had no elements of a market
economy, and property ownership was distorted?
Kyrgyzstan today is one of the few independent States of the
former Soviet Union to have adopted and be carrying out a
programme of economic reforms for transition to a market
economy, as approved by the International Monetary Fund
and the World Bank.
For a number of objective reasons pertaining to the
structure of production and current shortages of energy
sources, such as oil and gas, implementation of
recommendations for our Republic has caused us social and
economic difficulties. Our country has a dire need for
medicines, and a balanced diet is lacking. Thousands and
thousands of young people are coming into the cities from
the villages without any real professional training or any
chance of prospering. Furthermore, we cannot yet give our
economy the necessary impetus to enable us quickly to solve
these and other major social problems. We need investment.
Like other relatively small countries, we need a kind of
Marshall Plan. The experience of many States has shown
that this would be profitable for the wealthy countries and
donors in many ways.
I would not venture to say that, but for my firm
conviction that the ability to empathize with the suffering of
others has always been a strong point of the United Nations;
in fact, it is what has given it its high standing in the eyes
of the world. This is not a case of political parasitism. We
firmly intend to pay off all of our debts, and we fully
recognize that the usefulness of these policies can be
measured only by mutual advantage, and that the results of
any foreign policy activity, including the economic aspects,
depend on the participation of others and the ability to pay,
in the broad sense of the words.
For the world community, for large and small countries,
one thing is becoming more evident: there exists not only
economic power, the power of gold and production, not only
brute military power, but also spiritual power. I am talking
not about the cruel, soulless and heartless fanaticism of some
people, not about trends and faiths whose history is written
in blood, but about lofty and pure ethical values which bind
Forty-eighth session - 7 October l993 17
together people who espouse them. These values and ideals
are the moral postulates of religion.
The President returned to the Chair.
I wish to draw attention to what I regard as a special
topic. We have been witnessing tragic conflicts with
religious roots. One possible solution to this problem would
be to adopt a universal convention on freedom of religion,
which would call upon people of different faiths to apply
ethical and moral principles for the sake of peace and
harmony.
The United Nations is recognized to be a universal
Organization, and as such not to be at variance with other
institutions of the world community. No, it is in those
institutions, in the specialized agencies and regional
organizations, that we find the embodiment of the ideals and
principles of the United Nations. With this in view, I would
like to draw attention to the problem of establishing a
collective security system in Asia. In principle, the
delegation of Kyrgyzstan agrees with what previous speakers
have said in this regard. On the other hand, a collective
security system in Asia cannot be established quickly, or as
quickly as might be hoped. In this connection, no doubt the
best we can do is to ask the Secretary-General to conduct a
study, which could give us useful guidelines for future work
on such an important problem.
Naturally, I have covered only a few issues, against the
backdrop of upheavals in the political and social life of the
world today. But I still hope that I have drawn attention to
major issues of interest to us all.
Every State whose representative has addressed the
Assembly has made recommendations, and further valuable
recommendations and proposals will be made, based on the
high ideals of our Organization, whose focal point should be
the individual and his or her prosperity and happiness. We
fully agree with these proposals and hope that the creative
energy involved will not be self-destructive.
